Citation Nr: 0611330	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-19 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1976 
through March 1976.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for paranoid 
schizophrenia.  He maintains that his schizophrenia began 
while he was in service and as continued to the present day.  

The veteran was afforded a VA medical examination in July 
2003.  In his examination report, the VA medical examiner 
noted that the veteran received hospitalization at a state 
hospital in Marion, Virginia and at the VA hospital in Salem, 
Virginia for psychiatric reasons in 1978 and 1979.  No 
attempt has been made to obtain these records.  The VA 
examination report  also lists a number of VA medical centers 
in which the veteran consistently received treatment for 
psychiatric conditions and substance abuse.  Additionally, 
the veteran indicates on his initial application for 
benefits, that he was treated in various VA medical centers.  
However, the record does not include any of these medical 
records from the VA medical centers, nor is there any 
indication that there has been an attempt to obtain these 
records.  The duty to assist requires that these medical 
records be obtained and considered.  38 C.F.R. § 3.159.    

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the names, 
addresses and dates of treatment of the 
facilities in which he received 
psychiatric treatment or treatment for 
substance abuse since his discharge from 
service.  Specifically, the veteran 
should provide the name and address of 
the non-VA hospital in which he received 
psychiatric treatment during 1978 and 
1979.  After obtaining the necessary 
authorizations, the AMC should attempt to 
obtain copies of the veteran's treatment 
records.  If the AMC is unsuccessful in 
its efforts to obtain any such evidence, 
it should so inform the veteran of its 
inability to obtain the evidence and 
request the veteran to submit such 
evidence.

2.  Regardless of the response from the 
veteran, the AMC should request records 
from the VA medical centers indicated in 
the July 2003 VA examination report, 
including the VA medical centers in 
Salem, Virginia (1978 and 1979); West 
Haven, Connecticut (1989-2000); North 
Hampton (1999); Richmond, Virginia 
(2000); Brockton (2000); Boston, 
Massachusetts (2000 and 2002); and 
Bedford (2000 and 2002).

3.  After the foregoing, the RO should 
review the veteran's claim and ensure 
that the notice requirements as outlined 
in Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006) have been 
satisfied.  If the determination is 
adverse to the veteran, he should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


____________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veteran's Claims.  This  remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

